—Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about December 3, 1998, which denied petitioner’s motion to vacate the note of issue and compel further discovery in a proceeding to fix fees for legal services rendered, unanimously affirmed, with costs.
*397Petitioner’s arguments concerning the note of issue procedure in Surrogate’s Court are without merit and her claim that the certificate of readiness should have been vacated because it contains misstatements is based upon her subjective view of the adequacy of respondent’s interrogatory answers and is not supported by the record, a review of which discloses that the Surrogate properly exercised her discretion in determining that discovery in the instant matter had been completed (see, Kaplan v Herbstein, 175 AD2d 200).
We have reviewed petitioner’s remaining contentions and find them unavailing. Concur—Nardelli, J. P., Ellerin, Saxe and Buckley, JJ.